NON-FINAL REJECTION
(First Action on the Merits)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 15, and 20 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 10 (i.e., the last line of the claim) recites “ultrasound scanner in the regular environment” but should be corrected to read as --ultrasound scanner is in the regular environment--.
The same correction is required in claims 15 and 20; see the last line of claim 15 and the 18th line of claim 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites (with underlined emphasis added):
A method for determining whether an ultrasound scanner is operating in a regular environment or a poor cooling environment, comprising:
detecting, by a sensor, a temperature of the ultrasound scanner;
obtaining from the sensor, by a processor, signals indicative of the temperature; 
measuring, by the processor, a rate of change of the temperature;
comparing, by the processor, the rate to a threshold;
in response to the rate being above the threshold, determining, by the processor, that the ultrasound scanner is in the poor cooling environment; and
in response to the rate being below the threshold, determining, by the processor, that the ultrasound scanner in the regular environment.
It is unclear whether the two underlined recitations of “the rate” refer to the same rate or different rates. From another point of view it is unclear whether the two “determining” steps regarding whether the ultrasound scanner is in the poor or regular environment are contingent limitations (in the manner as described in MPEP 2111.04, II.).
The fact that the definite article “the” is used seems to suggest that the two underlined recitations of “the rate” refer to the same rate. Further, the lack of a conditional clause/statement (i.e., an “if” clause/statement) seems to suggest that whether the two “determining” steps are required to be performed is not contingent on the condition of the of the rate being above/below the threshold. In other words, the text of the “determining” steps seems to suggest that both “determining” steps must be performed while the respective “in response to” clauses merely limit the “determining” steps by providing order or procedural structure (i.e., a causal relationship) in relation to the “comparing” step.
However, these two pieces of evidence seem to be in conflict with each other since the same rate can’t be both above and below the threshold. In view of this conflict, at least one of the following statements logically must then be true contrary to the text of the claim:
The two underlined recitation of “the rate” do not refer to the same rate contrary to the text of the claim. For example one could be the rate of change of the temperature measured at one time, while the other could be the rate of change of the temperature measured at another time.
The “determining” steps are contingent limitations contrary to the text of the claim; for example, the step of determining that the ultrasound scanner is in the poor cooling environment is contingent on the condition of the rate being above the threshold being true, while the step of determining that the ultrasound scanner is in the regular environment is contingent on the condition of the rate being below the threshold being true.
This causes confusion as to the metes and bounds of the scope of the claimed invention because the only way to make logical make sense of the claim is to reinterpret/rewrite the claim contrary to the text of the claim as currently presented.

Examiner Remarks Regarding Prior Art
Claim rejections over prior art (§102 and §103) should not be based on a considerable speculation about the meaning of terms employed in the claim or assumptions that must be made as to the scope of the claims; see MPEP 2173.06 and In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).
As discussed above, the claims have been rejected under §112(b) as being indefinite. It is noted that the amount or degree of confusion/uncertainty of the scope of the claims as discussed above is so great that any attempt to make sense of the claims (such as with regards to applying prior art) would require rewriting of the claims which would be based on a considerable speculation or assumptions on the part of the examiner as to what Applicant meant to (but did not) claim.
Therefore, it would not be proper at this time to reject the claims over prior art. It is further noted that although no rejection based on prior art is currently raised in this Office Action, future prior art rejections are not necessarily precluded from being raised in subsequent Office Action (e.g., when the claims are amended to be suitable enough for examination).
That being said, the following prior art references are cited as relevant to the application:
Yamamoto, US 2011/0067498 A1
Miller et al., US 6,669,638 B1
Ohshima, US 2012/0209119 A1
Kishimoto, US 2007/0112266 A1
Roth, US 2008/0298654 A1
Particular attention is drawn to Yamamoto which teaches determining whether an ultrasound scanner is operating in a regular environment1 or a poor cooling environment2 based on comparing a rate of change of temperature of the device to a threshold (steps 123 and 124, Fig. 7); see Figs. 1 and 5-7, and ¶ [0014], [0024], [0033], [0039], [0041], and [0044].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Image capturing when the probe 3 is touching the surface of the body; see ¶ [0044] which recites in part: “In general, the surface temperature of the probe 3 is increased by ultrasonic transmission when the probe 3 is released from the frozen state. During image capturing, since the probe 3 is touched to the body surface of the object 2, the gradient of the temperature increasing curve of the probe 3 is reduced to some extent by heat absorption of the body surface.”
        
        2 During image capturing when the probe is left in the air (i.e., not touching the body); see ¶ [0044] which recites in part: “On the other hand, when the probe 3 is left in the air, released from the frozen state, the gradient of the temperature increasing curve of the probe 3 becomes larger without heat absorption of the body surface. From this difference in the gradient, it can be determined whether or not the ultrasonic diagnostic apparatus 1 is left unused.”